Exhibit 10.8

PAR PETROLUEM CORPORATION

NAV UNITS PLAN

1. Purpose of the Plan

The purpose of the Par Petroleum Corporation NAV Units Plan (the “Plan”) is to
further the long-term growth in Net Asset Value of Par Petroleum Corporation
(the “Company”) by offering long-term incentives in addition to current
compensation to those Employees of the Company and the Company’s Affiliates who
will be largely responsible for such growth of the Company and the Company’s
Affiliates. Terms not defined in the text of this Plan shall have the meaning as
provided in the Par Petroleum 2012 Long Term Incentive Plan (effective
December 20, 2012) (the “Incentive Plan”) or as specifically provided in
Appendix A. In addition, any payments or shares issued hereunder shall be
subject to the terms of the Incentive Plan provided that no acceleration of
payment or vesting shall occur unless it is specified in this Plan.

2. Administration of the Plan

The Plan shall be administered by the compensation committee of the board of
directors of the Company (the “Committee”). The Committee shall have exclusive
power to select the Employees to be granted Awards of Units, to determine the
number of Units to be granted to each Employee selected, to determine the time
or times when Units will be granted, to determine the Base Amount and Net Asset
Value, to determine the time or times, and the conditions, subject to which any
Awards may become payable and to determine all other terms and conditions of
Awards and to interpret and construe the Plan and provide any omitted terms of
this Plan. Decisions and determinations by the Committee shall be final and
binding upon all persons, including Participants and other Employees. The
Committee shall have the authority to establish and revise rules and regulations
relating to the Plan, and to make any other determinations that it believes
necessary or advisable for the administration of the Plan.

3. Participation

Participants in the Plan shall be selected by the Committee in its sole
discretion from Employees. An Employee may be granted more than one Award of
Units under this Plan.

4. Award of Units; Voting Rights

Awards under this Plan shall be granted to a Participant in the form of Units,
which shall be credited to an Account to be maintained for such Participant.
There shall be no separate fund or trust for the Account or any Awards of Units
under this Plan and all Accounts shall be subject to the Company’s creditors
claims. The Participant shall have no right to the Account or any right to
transfer the Account. Each Unit shall have a value as described in Section 8
hereof. An Award of Units shall not entitle the recipient to hold or exercise
any voting rights, rights to dividends or any other rights of a stockholder of
the Company or any Company Affiliate.



--------------------------------------------------------------------------------

5. Time of Grants of Awards

This Plan shall be effective for all grants of Units on or after June 12, 2014
when the Plan is approved by Board. The Committee may grant Awards of Units at
any time in its sole discretion.

6. Right to Payment for Units

No Units will be vested and payable and no transfer of an Award can be made
until the earlier of a Change in Control or March 1, 2016. If a Participant’s
employment or other Service with the Company or a Company Affiliate is
terminated for any reason after the Grant Date (as defined below) and prior to
the earlier of a Change in Control or March 1, 2016, then such Participant shall
not be entitled to any payment hereunder and such Participant’s interest in any
and all Units shall be void and terminated.

7. Form and Timing of Payment

Units will be paid within 60 days of the earlier of a Change in Control or
March 1, 2016, and amounts payable in connection with a Change in Control shall
be cash, but amounts paid on March 1, 2016 maybe paid in cash or Stock as
determined by the Committee in its sole discretion. The amount to be paid shall
be calculated in accordance with Section 8 and will not include any interest,
dividends or earnings of any kind.

8. Value of Units

The value of one Unit shall be equal to the Net Asset Value, as determined by
the Committee in its sole discretion, minus the Base Amount.

The computation of the value of any Unit shall be made by the Committee, in its
sole discretion and the Committee’s computation of Base Amount and value of a
Unit, if any, shall be conclusive and binding on all parties (including each
Participant).

9. Vesting

An Award will only be payable and become vested if the Participant is
continuously in Service with the Company or a Company Affiliate from the date of
the grant of the Award as specified in the Award (“Grant Date”) through the
earlier of a Change in Control or March 1, 2016.

10. No Guarantee of Employment or Service

The Award of Units pursuant hereto shall not confer upon the Participant any
right to employment or other Service with the Company or a Company Affiliate,
nor shall it interfere with any right the Company or a Company Affiliate would
otherwise have to terminate such Participant’s employment or other service at
any time, with or without Cause.

The Award shall not entitled the Participant to become a stockholder, or to
otherwise hold or exercise any voting rights, right to distributions, or other
rights of a stockholder.

 

2



--------------------------------------------------------------------------------

11. Termination or Amendment of Units Award

In addition to termination by forfeiture as a result of termination of Service
prior to vesting, the Committee may terminate or amend an Award with the written
consent of a Participant holding such Award granted to him or her under the
Plan; provided, however, that the Participant’s written consent will not be
required if the amendment is for the purposes of compliance with Code
Section 409A or other applicable law. In the event Units are forfeited in
accordance with the Plan or the Award, all rights of the former holder of such
terminated Units in respect of such terminated Units Award shall terminate.

12. Effective Date of the Plan

The Plan shall be effective for all grants of Units on or after June 12, 2014.

13. Termination of the Plan

The Company shall have complete power and authority to terminate this Plan at
any time in its sole discretion and provided that no such termination will
reduce the Award to a Participant without the Participant’s consent except no
such consent will be required for the purposes of Code Section 409A.

14. No Guarantee of Tax Consequences

Neither the Company, any of its Affiliates, nor the Committee, nor any employee,
director, officer, or agent of any of the foregoing, makes any commitment or
guarantee that any federal, state or local tax treatment will or will not apply
or will be or will not be available to any person participating or eligible to
participate hereunder, including, without limitation, any excise tax
consequences under Code Section 409A.

15. Severability

In the event that any provision of this Plan shall be held illegal, invalid or
unenforceable for any reason, such provision shall be fully severable, but shall
not affect the remaining provisions of the Plan, and the Plan shall be construed
and enforced as if the illegal, invalid, or unenforceable provision was not
included herein.

16. Gender, Tense and Headings

Whenever the context so requires, words of the masculine gender used herein
shall include the feminine and neuter, and words used in the singular shall
include the plural. Section headings as used herein are inserted solely for
convenience and reference and constitute no part of the interpretation of the
Plan.

17. Governing Law

The Plan shall be interpreted, construed and constructed in accordance with the
laws of the State of Delaware, except as superseded by the applicable laws of
the United States, and the venue for any claim shall be in Harris County, Texas.

 

3



--------------------------------------------------------------------------------

18. Miscellaneous Provisions

A. A Participant’s rights and interests under the Plan may not be assigned,
pledged, transferred, or otherwise encumbered, except vested Units that have
become payable may be transferred to a Participant’s beneficiary or estate upon
the death of a Participant.

B. No Employee or other person shall have any right to be granted an Award under
this Plan.

C. All payments hereunder shall be subject to all applicable taxes and tax
withholding requirements. The Company shall have the right to withhold from all
cash payments made pursuant to the Plan any taxes required by law to be
withheld.

D. By accepting an Award, each Participant shall be deemed to have indicated his
or her acceptance of the terms of this Plan.

19. Code Section 409A

To the extent that any amounts payable hereunder are deferred compensation
subject to Code Section 409A, a distribution to a Participant on account of a
Separation from Service may not be made if the Participant is a “specified
employee” on the date of his or her Separation from Service before the date
which is the later of six months after the date of the Participant’s Separation
from Service or the date otherwise specified herein, and thereafter any amount
not paid pursuant to this provision shall be paid in a single lump sum payment
and thereafter all subsequent payments shall be paid as otherwise provided
herein. For purposes of the foregoing, “specified employee” shall be defined in
the same manner as defined for purposes of Code Section 409A, and the
limitations set forth herein shall be applied in such a manner (and only to the
extent) as shall be necessary to comply with any requirements of Code
Section 409A that are applicable as determined by the Committee. This Plan and
all Awards and amounts payable hereunder shall be construed and interpreted to
comply with Code Section 409A and the terms hereof shall have the meaning of the
defined terms under Code Section 409A to the extent necessary for such
compliance.

20. Successors

This Plan and Awards shall be binding on any successor to the Company including,
without limitation, upon a Change in Control, the assumption of the Plan by a
successor of the Company or pursuant to applicable law.

This Plan is hereby adopted effective as provided herein.

 

PAR PETROLEUM CORPORATION By:  

/s/ Brice Tarzwell

Name:  Brice Tarzwell

Title:    Senior Vice President, Chief Legal Officer and Secretary

 

4



--------------------------------------------------------------------------------

APPENDIX A

“Account” shall mean a bookkeeping account established on behalf of a
Participant on books kept by the Company and such Account shall be unfunded and
shall set forth, as applicable, the Awards of each Participant, and such other
information as may be necessary for administration of such Award as determined
by the Committee.

“Award” shall mean a written award signed by the Company and the Participant of
Units to a Participant under this Plan specifying the number of, and terms
associated with, the Units awarded to an Employee.

“Base Amount” shall mean the book value of the Company based upon the Company’s
immediately preceding quarterly or annual financial statements prior to the
Grant Date divided by the total issued and outstanding shares of the Company’s
Stock on the Grant Date.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and applicable
regulations, guidance, notices and rulings thereunder, as amended from time to
time.

“Net Asset Value” shall mean the book value of the Company based upon the
Company’s immediately preceding quarterly or annual financial statements prior
to the earlier of the date of a Change in Control or March 1, 2016 divided by
the total issued and outstanding shares of Stock on the date which is the
earlier of a Change in Control or March 1, 2016.

“Participant” shall mean an Employee who has been granted an Award by the
Committee under this Plan.

“Separation from Service” or termination of employment, or termination of
service, and like terms shall mean, with respect to any Participant, that such
Participant dies or retires, or there is otherwise a termination of employment
with and services to the Company and its Affiliate with respect to such
Participant, in each case within the meaning of, and subject to, Treasury
Regulation § 1.409A-1(h).

“Units” shall mean the units described in an Award to the Participant, subject
to the terms and conditions of this Plan and the applicable Award.